Citation Nr: 0012115	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-06 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on honorable active duty from November 
1943 to April 1946, plus an additional period of military 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for a bilateral hearing loss disability 
and denied entitlement to an increased rating for otomycosis.

In August 1999, the Board denied the claim for an increased 
rating for otomycosis and remanded the issue of new and 
material evidence for a hearing loss disability to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral hearing loss disability by rating decision dated in 
February 1992.  The veteran was notified of that action and 
did not timely disagree therewith.  The RO's February 1992 
decision represents the last final disallowance of 
entitlement to service connection for a bilateral hearing 
loss disability on any basis.

2.  The evidence submitted subsequent to the RO's February 
1992 decision, including the veteran's written statements and 
testimony and a VA audiology report, in an attempt to reopen 
the veteran's claim for service connection, bears directly 
and substantially on the matter under consideration and must 
be considered to fairly adjudicate the claim.

3.  The evidence of record as a whole reflects that a 
bilateral hearing loss disability is reasonably attributable 
to active military service.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's February 
1992 rating decision denying entitlement to service 
connection for a bilateral hearing loss disability is new and 
material; therefore, the veteran's claim has been reopened 
and the appeal is granted to that extent.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).

2.  With resolution of reasonable doubt in the veteran's 
favor, a bilateral hearing loss disability was incurred 
during active military duty.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999). 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  
Finally, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Historically, the RO denied entitlement to service connection 
for a bilateral hearing loss disability by rating decision 
dated in February 1992 on the basis that the veteran's two 
enlistment examinations, two discharge examinations, and a VA 
examination several years after service separation showed no 
evidence of hearing loss.  He received notification of the 
rating decision but did not disagree.  The decision became 
final after one year.  Parenthetically, the Board notes that 
the veteran again filed a claim for a hearing loss disability 
in correspondence dated in April 1996, which was denied by 
letter dated April 25, 1996.  However, it does not appear 
that the veteran received notice of the denial as the letter 
was returned undeliverable with a new address.  While a 
notation on the envelope indicated that the forwarding time 
had expired, it does not appear that the RO resent the letter 
to the new address.

Nonetheless, at a hearing on another claim in May 1997, the 
veteran again asserted a claim for entitlement to service 
connection for hearing loss and tinnitus.  By rating decision 
dated in February 1998, the RO denied the claim for a hearing 
loss disability on the basis that no new and material 
evidence had been submitted.  That decision forms the basis 
of this appeal.  

Of note, in support of his claim to reopen, the veteran 
submitted, among other things, a VA audiology report dated in 
January 1997 which showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
70
90
LEFT
35
35
35
60
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 86 percent in the left ear.  
The examiner noted mild sloping to severe sensorineural 
hearing loss in the right ear with reduced middle ear 
compliance, and mild sloping to severe sensorineural hearing 
loss in the left ear with reduced middle ear compliance.  The 
audiologist reported a long term sensorineural hearing loss 
in the high frequencies that had gradually worsened over the 
years.  It was the audiologist's opinion that the 
configuration and type of hearing loss was most consistent 
with noise induced hearing loss and that the veteran had a 
positive history of noise exposure in both his military and 
civilian careers.  

In addition, a VA audio-ear disease examination report dated 
in January 1997 conducted in connection with another claim 
related a history of noise exposure in service.  After 
physical examination, the examiner concluded that the veteran 
had bilateral sensorineural hearing loss and tinnitus and a 
strong history of acoustic trauma while on active duty which 
"likely" contributed to the diagnosis of hearing loss and 
tinnitus.

Based on this evidence, when coupled with the veteran's 
ongoing contentions, it is the decision of the Board that the 
evidence, particularly the opinion of the audiologist 
indicating that the etiology of the veteran's hearing loss 
disability was consistent with noise exposure during both a 
military and civilian career, and the VA examiner's 
observation that a strong history of acoustic trauma while on 
active duty likely contributed to a bilateral hearing loss 
disability, is new and material.  Specifically, those 
opinions bear directly and substantively on the matter of the 
etiology of the veteran's hearing loss by suggesting that it 
could be related to military duty and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board finds that the evidence 
added since the last final denial is new and material and as 
such the claim is reopened. 

Having reopened the claim, the next question which must be 
resolved is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Based on the opinions discussed above, the Board finds that 
the veteran's claim for entitlement to service connection is, 
in fact, well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999) on the basis of the two 
medical opinions suggesting a relationship between acoustic 
trauma in service to the veteran's current bilateral hearing 
loss disability.  Further, the veteran has not alleged nor 
does the evidence show that any records of probative value, 
which could be associated with the claims folder and that 
have not already been sought, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.

Turning next to the merits of the veteran's claim, service 
medical records are positive for otomycosis but are negative 
for complaints, treatment, or diagnosis of a hearing loss 
disability.  In an April 1946 separate examination report, 
the veteran's hearing was reported as watch 40/40, coin click 
20/20, whispered voice 15/15, and spoken voice 15/15, 
bilaterally.  In a June 1948 discharge report, his hearing 
was reported as watch 40/40, bilaterally.  

Post service medical evidence is negative for complaints, 
treatment, or diagnosis of a hearing loss disability for many 
years after service separation.  In a November 1948 Ear, 
Nose, and Throat examination report undertaken for the 
purpose of evaluating the veteran's claim for otomycosis, the 
examiner specifically remarked that the veteran was able to 
hear ordinary conversation at 20 feet, bilaterally.  Further, 
the examiner noted that there was no impairment of hearing 
for either the high or low tones by either bone or air 
conduction.  Similarly, in an August 1954 VA ear examination 
report, the examiner observed that the veteran's hearing was 
normal.  Subsequent medical records show essentially on-going 
treatment for ear infections.

In a November 1991 VA examination, the veteran related a long 
history of ear problems, decreased hearing, and recurrent 
fungal external otitis.  "Much" history to hazardous noise 
and explosions was noted with constant ringing tinnitus, 
bilaterally.  The clinical impression was bilateral hearing 
loss, constant tinnitus secondary to hearing loss, and 
recurrent external otitis.  An uninterpreted September 1996 
VA audiogram appears to show bilateral hearing loss with pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
85
100
LEFT
25
30
35
70
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
Although not associated with the claims file, reference was 
made to a prior hearing test in October 1993, with a slight 
shift in pure tone thresholds in the high frequencies noted 
from the last examination and word recognition was reported 
to be essentially the same.  It was also noted that the 
veteran wore hearing aids.  

The next audiogram was dated in January 1997, in which, as 
noted above, the audiologist opined that the veteran's 
hearing loss was related to noise exposure.  Additional 
outpatient treatment records show on-going treatment for ear 
infections.  The Board also notes that the veteran has 
submitted several uninterpreted private audiograms in support 
of his claim, which appear to show a bilateral hearing loss 
disability.  

At a personal hearing in May 1997, the veteran testified that 
he experienced ringing in his ears during service due to 
noise exposure to a five-inch gun, that his ears stayed wet 
all the time, and that he also worked in the engine room 
without ear protection.  He related that he started having 
problems with ear infections in service and continued to have 
problems.  He had been told that he had hearing loss at his 
civilian employment at a Space Center and used hearing aids 
when his ears were not irritated from the infection.  He 
stressed that he used hearing protection during his twenty-
year career a Space Center.  He also referenced a statement 
from a fellow soldier associated with the claims file to the 
effect that he and the veteran were exposed to loud noises 
from exploding gas drums, bombs, and enemy mortar fire during 
combat in the Philippines in 1944.  

At a September 1998 personal hearing, the veteran again 
testified as to noise exposure from guns, enemy ammunition 
fire, and in the engine room, all without ear protection.  He 
related that he did not recall having a hearing test at the 
time of service separation but indicated that he was 
experiencing difficulty making out words when people spoke.  
His first job after service was in a Power Plant, but he 
denied having any problems with his hearing.  Then he went 
into the Maritime service for 15 years and worked in the pump 
room and discharged cargo, but never had a hearing test.  
Parenthetically, the Board notes that evidence suggests that 
the veteran spent another 20+ years working at a Space 
Center, but it is not clear from the record what his job was 
there.  The veteran also indicated that he had additional 
hearing tests showing hearing loss as early as 1974 which he 
would provide, but no additional information was received 
subsequent to the hearing.   

In view of this evidence, and giving the veteran the benefit 
of the doubt, the Board concludes that there is a reasonable 
basis to grant service connection for a bilateral hearing 
loss disability.  Although there is no evidence of a hearing 
loss disability in service or for many years afterwards, the 
Board is persuaded that the veteran's current hearing loss is 
due to noise exposure during service.  Specifically, the only 
physician to address the issue of a relationship between the 
veteran's current hearing loss disability and military 
service opined that it was "likely" that the veteran's 
hearing loss was due to acoustic trauma during active duty.  
This observation is consistent with the January 1997 
audiologist's findings that the veteran's hearing loss was 
related to acoustic trauma, although the audiologist did not 
determine whether it was incurred during military service or 
during the veteran's civilian career.  The Board also notes 
that the veteran's claim of acoustic trauma is related to 
combat action.  Thus, it is the conclusion of the Board, 
given this evidence, that it is as likely as not that the 
veteran's bilateral hearing loss, is reasonably related to 
service.  As such, with resolution of reasonable doubt in the 
veteran's favor, service connection for a bilateral hearing 
loss is warranted.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a bilateral hearing 
loss disability is reopened.  The appeal is allowed to this 
extent.

Entitlement to service connection for a bilateral hearing 
loss disability is granted.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeal

 

